[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                           FILED
                                                                   U.S. COURT OF APPEALS
                        ------------------------------------------- ELEVENTH CIRCUIT
                                                                         NOV 30, 2006
                                     No. 06-11938
                                                                      THOMAS K. KAHN
                               Non-Argument Calendar
                                                                           CLERK
                       --------------------------------------------

                    D.C. Docket No. 05-004113-CR-T-24-EAJ

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                         versus

CARLOS ANDRES HURTADO-RUIZ

                                                        Defendant-Appellant.

                        --------------------------------------
                   Appeal from the United States District Court
                       for the Middle District of Florida
                        --------------------------------------

                               (November 30, 2006)

Before EDMONDSON, Chief Judge, DUBINA and HULL, Circuit Judges.

PER CURIAM:

      Defendant-Appellant Carlos Andres Hurtado-Ruiz appeals his 135-month

sentence imposed after he pled guilty to (1) possession with intent to distribute

five kilograms or more of cocaine while aboard a vessel subject to the jurisdiction
of the United States, in violation of 46 App. U.S.C. § 1903(a), (g); 18 U.S.C. § 2;

and 21 U.S.C. § 960(b)(1)(B)(ii); and (2) conspiracy to possess with intent to

distribute five kilograms or more of cocaine while aboard a vessel subject to the

jurisdiction of the United States, in violation of 46 App. U.S.C. § 1903(a), (g), and

(j); and 21 U.S.C. § 960(b)(1)(B)(ii). No reversible error has been shown; we

affirm.

      Hurtado-Ruiz first argues that the district erred in denying him a minor role

reduction, U.S.S.G. § 3B1.2(b). He asserts that he was less culpable than the other

persons found on the boat (which was carrying 269 bales of cocaine that weighed

approximately 5,443 kilograms) because he was “simply a deck hand” who did not

have specialized skills and who was not responsible for planning the cocaine

delivery. Hurtado-Ruiz did not own the smuggling boat; and he contends that he

only was assisting in the transportation of the drugs. Hurtado-Ruiz also asserts

that, because he was not going to share in potential financial gain from the

smuggling operation, he was a minor participant in the offense.

      We review for clear error the district court’s determinations about a

defendant’s role in an offense. United States v. Ryan, 289 F.3d 1339, 1348 (11th

Cir. 2002). The burden is on the defendant to establish his role by a

preponderance of evidence. Id. Under U.S.S.G. § 3B1.2(b), “[a] defendant

                                          2
warrants a two-level reduction for playing a minor role in an offense if he is less

culpable than most other participants, although his role could not be described as

minimal.” Id. Sentencing courts should consider two elements when determining

a defendant’s role in an offense: “first, the defendant’s role in the relevant conduct

for which [he] has been held accountable at sentencing, and, second, [his] role as

compared to that of other participants in [his] relevant conduct.” United States v.

De Varon, 175 F.3d 930, 940 (11th Cir. 1999) (en banc).

      The district court committed no clear error in determining that Hurtado-

Ruiz’s role in the offense was more than minor. About the first element, Hurtado-

Ruiz’s sentence was based only on the relevant conduct for which he was held

accountable at sentencing: the 269 bales of cocaine seized from the boat on which

he was traveling. And the district court correctly pointed to the boat’s large drug

quantity in denying Hurtado-Ruiz a minor role reduction. See id. at 943 (noting

that, in the drug courier context, the amount of drugs is a “material consideration”

in assessing a defendant’s role in his relevant conduct). About the second

element, Hurtado-Ruiz was one of only nine persons on the boat, which was

carrying a very large cocaine delivery. He has failed to show that he was “less

culpable than most other participants in [his] relevant conduct,” id. at 944; and we




                                          3
see no clear error in the district court’s refusal to apply a minor role reduction in

this case.

      Hurtado-Ruiz also argues that his sentence was unreasonable. He contends

that, in determining his sentence, the district court should have considered that he

will be deported upon his release from prison; so the court could have protected

the public even with a less onerous prison sentence. Hurtado-Ruiz also argues that

his sentence does not reflect accurately his minimal participation in the criminal

activity, nor provide a just punishment for a person only trying to make money for

his family.

      Hurtado-Ruiz was sentenced after the Supreme Court issued its decision in

United States v. Booker, 125 S.Ct. 738 (2005); so we review his sentence for

reasonableness in the light of the factors set out in 18 U.S.C. § 3553(a). United

States v. Winingear, 422 F.3d 1241, 1244-46 (11th Cir. 2005). Under section

3553(a), a district court should consider, among other things, the nature and

circumstances of the offense, the history and characteristics of the defendant, the

need for adequate deterrence and protection of the public, policy statements of the

Sentencing Commission, provision for the medical and educational needs of the

defendant, and the need to avoid unwarranted sentencing disparities. See 18

U.S.C. § 3553(a)(1)-(7).

                                           4
        We conclude that Hurtado-Ruiz’s sentence was reasonable. The district

court correctly calculated his Guidelines imprisonment range as 135 to 168

months; and the court sentenced Hurtado-Ruiz to the lowest point of that range.1

See United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (noting that

“ordinarily we would expect a sentence within the Guidelines range to be

reasonable”).

        Before sentencing Hurtado-Ruiz, the district court heard his arguments

about the “tenets of [18 U.S.C. §] 3553,” including that he came from a poverty-

stricken background and that a sentence below his advisory Guidelines range

would be sufficient to protect the public. In sentencing Hurtado-Ruiz, the district

court noted the section 3553(a) factors, commenting in particular on Hurtado-

Ruiz’s background and history as well as the circumstances and seriousness of his

offense, including the large amount of drugs involved. The district court

concluded that the sentence imposed was no greater than necessary to provide

appropriate punishment. The district court judge was not required to discuss all of

the section 3553(a) factors at the sentencing hearing. See United States v. Scott,

426 F.3d 1324, 1329 (11th Cir. 2005) (explaining that “nothing in Booker or



    1
     Except for disputing the district court’s decision not to apply a minor role reduction to his
sentence, Hurtado-Ruiz does not challenge the district court’s calculation of his Guideline range.

                                                5
elsewhere requires the district court to state on the record that it has explicitly

considered each of the section 3553(a) factors or to discuss each of the section

3553(a) factors”). Nothing in the record convinces us that Hurtado-Ruiz’s

sentence was unreasonable in the light of the section 3553(a) factors.2

       AFFIRMED.




  2
    The government asserts that Hurtado-Ruiz’s failure to object after the district court imposed its
sentence -- either that a sentence within his advisory Guidelines range was unreasonable or that the
district court did not consider adequately the section 3553(a) factors in determining his sentence --
indicates that we should review Hurtado-Ruiz’s challenge to the reasonableness of his sentence only
for plain error. We need not decide this issue because, even under a reasonableness standard,
Hurtado-Ruiz’s argument fails.

                                                 6